PER CURIAM.
Upon consideration of the appellee’s Motion to Dismiss filed on February 28, 2006, as well as the appellant’s response thereto, the Court has determined that the “Order Denying Petitioner’s Motion for Relief’ is not an appealable order. See Bennett’s Leasing, Inc. v. First Street Mortgage Corp., 870 So.2d 93 (Fla. 1st DCA 2003); see also Banks v. State, 916 So.2d 35 (Fla. *10231st DCA 2005). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
WEBSTER, DAVIS, and LEWIS, JJ., Concur.